PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/851,014
Filing Date: 16 Apr 2020
Appellant(s): Origins Enterprise, LLC



__________________
JACOB T. PLOVANIC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/8/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1-4, 7-12, 14-18, and 20-24 under 35 U.S.C. 101.

(2) Response to Argument
A.	Step 2A Prong 1 - The claims are directed to an abstract idea.
The applicant respectfully argues on pages 9-11 of the appeal brief that the claims are not directed to the abstract idea of a certain method of organizing human activity because the claims do not involve commercial interactions such as marketing and sales activities or behaviors. The applicant supports this position by arguing that the step of “maintaining, by a service provider computer, cluster data in a cluster database that is accessible by the service provider computer, the cluster data comprising a plurality of clusters representing at least one user purchase history or user preferences with respect to the class of products” requires computer architecture and is therefore not part of the abstract idea.
The examiner respectfully disagrees. The examiner stated in the Office action mailed on 8/19/2021 that the service provider computer is not part of the abstract idea, but the maintaining of the cluster data, in a “cluster database that is accessible by the service provider computer, the cluster data comprising a plurality of clusters representing at least one user purchase history or user preferences with respect to the class of products” was part of the abstract idea because collecting purchase history and user product preferences is marketing and sales activities and behaviors.
The applicant respectfully argues on pages 9-11 of the appeal brief that step of “using a clustering technique to assign the user to a cluster of the plurality of clusters based on the cluster data stored in the cluster database and attributes of the user, computing, by the service provider, a cannabinoid ratio for each of a set of products” is also not an abstract idea because it’s a computer specific operation. The applicant remarks on page 10 of the appeal brief that the technique “may” involve using “connectivity-based clustering such as hierarchical clustering, density-based clustering such as density-based special clustering applications with noise…and clustering based on genetic algorithms”.
The examiner respectfully disagrees that this is not part of the abstract idea. The act of putting users in clusters based on their purchase history and product preferences is a marketing or sales activity or behavior. In addition, those elements recited by the applicant (ex., “hierarchical clustering”) are 1) not recited in the claims; 2) not technology and instead constitute mathematical algorithms.
In addition, even of the two abovementioned limitations constituted additional elements, and were not part of the abstract idea, that would not negate the presence of an abstract idea in the claims because the final rejection on 8/19/2021 identified many more limitations which were directed to the abstract idea. Therefore, the claims are directed to an abstract idea and for these reasons, the applicant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
B.	Step 2A Prong 2 - The claims lack additional elements which constitute an improvement and/or integration into a practical application
i.	The applicant respectfully argues on pages 13 of the appeal brief that the claims recite an improvement to product recommendation engines. The applicant supports this argument by citing to the specification at paragraph [0083] which states that “conventional product recommendation systems often make recommendations based on items that have been previously purchased” and are therefore unable to provide realistic recommendations to a user for varied small-batch items.
The examiner respectfully disagrees because Step 2A Prong 2 requires an improvement in technology or a technical field and a product recommendation is not a technology or a technical field. While the applicant has placed this product recommendation on a computer, the computer amounts to no more than a general linking and merely a drafting effort designed to monopolize the exception. Furthermore, the final Office action on 8/19/2021 identified the service provider computer, processor, memory, and providing information steps as additional elements. But these additional elements do not amount to an improvement in technology or a technical field. In addition, these elements do not amount to an application of the judicial exception in some other meaningful way beyond a general linking the use of the juridical exception to a particular technological environment. For these reasons, the applicant’s argument is not persuasive.
ii.	The applicant respectfully argues on page 14 of the appeal brief that the claims should be found eligible because they recite “specific rules” just as the claims in McRo recited specific rules.
The examiner respectfully disagrees for two reasons. First, the additional elements of “providing, by the service provider computer, first/second/third information” is not a specific rule like the specific rules recited in McRo. Second, the court in McRo stated that the invention improved “automated three-dimensional computer animation” which the court stated was a “specific technological process.” Unlike the claims in McRo, the current claims are directed to product recommendations, which is not a specific technological process. Furthermore, placing the abstract idea of product recommendations on a computer and adding the words “apply it” does not direct the product recommendations to a specific technological process. For these reasons, the applicant’s argument is not persuasive.
iii.	The applicant respectfully argues on pages 15-17 of the appeal brief that the claims are similar to those in Core Wireless because the claims in the current application also improve a user interface.
The examiner respectfully disagrees because the court in Core Wireless identified the technology for purposes of 35 U.S.C. 101 as “electronic devices, particularly those with small screens”. Screen resolution is technology and not a business process. Unlike the claims in Core Wireless, the claims in the present application attempt to address a business process and do not improve a technology.
The applicant argues on page 16 of the appeal brief that the current claims tie the “clustering of a user to product features [] as opposed to the product itself [and] allows the system to adapt its recommendation” and this is an improvement to user interfaces. The examiner respectfully disagrees and argues that this is merely an improvement to a business process.
The applicant further argues on page 17 of the remarks that allowing the user to filter a “desired effect” for a cannabis product in a “drop-down menu” improves the technology of user interfaces. Again, the examiner respectfully disagrees because this improves the business process of making a product recommendation and does not improve a technology or technical field.
For these reasons, the applicant’s arguments are not persuasive.
C.	Step 2B - The claims do not recite significantly more than the abstract idea
i.	The applicant respectfully argues on page 18 of the appeal brief that the claims apply the abstract idea by a particular machine and are therefore eligible. The examiner respectfully disagrees because a computer which includes a processor and memory is not a particular machine according to MPEP 2016.05(b).
ii.	The applicant respectfully argues on page 18 of the appeal brief that the claims add unconventional steps which confine the claim to a particular useful application.
The examiner respectfully disagrees. The additional elements in the claim include the service provider computer, a processor, and a memory, which are generic computing components and have been identified by the courts and MPEP as well-understood, routine, and conventional.
The claims also recite additional limitations of “providing, by the service provider computer, first/second/third information for presentation at a user device…etc”. However, in the final Office action mailed on 8/19/2021, the examiner stated that such a limitation is interpreted as receiving or transmitting data over a network and is well-understood, routine, and conventional according to MPEP 2106.05(d).
For these reasons, the applicant’s arguments are not persuasive.
iii.	The applicant respectfully argues on page 21 of the appeal brief that the claims improve the underlying technology or technical field of recommendation engines.
The examiner respectfully disagrees because recommending products is a business process and not a technology for purposes of 35 U.S.C. 101. 
For these reasons, the applicant’s arguments are not persuasive.
iv.	The applicant respectfully argues on page 21 of the appeal brief that the claims add meaningful limitations that amount to more than a general linking of the use of the abstract idea to a particular technological environment. The applicant argues that clustering users based on purchase history or user preferences is similar to the internet filter placed on the ISP server in BASCOM. The examiner respectfully disagrees.
In BASCOM, the court identified a technology (e.g., filtering content on the internet), a technological problem (e.g., placing an internet filter on a user’s computer makes it susceptible to hacking but placing it remotely makes it inflexible and a one-size-fits-all solution), and a claimed technological solution (e.g., a way to make the internet filter secure from hacking while simultaneously flexible and customizable).
Unlike the claims in Bascom, the clustering in the current application of users based on purchase history or user preferences does not involve a technology, a technical problem, or a technological solution. For these reasons, the applicant’s arguments are not persuasive.

Respectfully submitted,
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        
Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625  

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.